DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the separated carbon dioxide” on the last line of claim 1 lacks an antecedent basis.
“The recycled portion of the separated carbon dioxide stream” in claim 3 lacks an antecedent basis.
“the water/carbon dioxide stream” in claim 5 lacks an antecedent basis.
“the high pressure steam” in claim 6 lacks an antecedent basis.
Regarding claims 7-10, the term “mol sieve bed” should be recited as ---molecular sieve bed---.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 11, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (8,955,467) in view of Maeda et al (2014/0023478).
Horne discloses a steam boiler having a burner to emit combustion gases which heat water in helical coils to make steam (the abstract; figures 2, 6, 7, and 8).
Horne does not disclose a process of how to burn hydrocarbon fuel with an oxidant and carbon dioxide to heat water in the steam boiler as recited in claim 1. 
Maeda discloses a process to operate a burner by burning fuel, namely natural gasclaim 2 to produce high temperature carbon dioxide (about 1050oC) and steam to turn a turbine. The carbon dioxide is then recycled to the burner after water is separated out (figure 1; the abstract; 001-0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Horne process by using the burner of Maeda to heat the water in the Horne boiler to arrive at the applicants’ claimed process since as disclosed by Maeda the system having good harmony with environment, zero-emission exhausting no NOx and effective use of CO2 (0013; 0016). 
Since only the burner of Maeda is employed in the place of the burner of Horne, the turbine should be not included.
Regarding claim 3, as shown in figure 1, the recycled CO2 is heated up the CO2 steam stream out from the burner (the turbine is not employed).
Maeda does not disclose heating up the oxidant as recited in claim 4. However, burning requires ignition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Horne process by heating up the oxidant stream before the combustion by available heat source such as the heat outlet gas exiting the burner to arrive at the applicants’ claimed process.
Regarding claim 5, the outlet of burner comprises an amount of water. The water is used to make stream in the Horne steam boiler.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Horne process by collecting the water from the burner outlet to make steam to reduce the cost of water.
Regarding claim 6, Horne disclose the steam is superheated (col. 2, lines 30-32).
Regarding claim 11, the heated outlet gas from the burner is cooled before the water is separated as shown in figure 1 of Maeda.
Regarding claim 12, Maeda discloses the carbon dioxide stream is compressed before circulated back to the burner (figure 1; 0024).

Claim(s) 1-6, 11, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (8,955,467) in view of Maeda et al (2014/0023478) further in view of Forsyth et al (2010/0126180).
Horne discloses a process as discussed above.
Horne does not disclose (1) the water is separated from carbon dioxide in one or more molecular sieve beds as recited in claims 7 and 9, (2) heating the molecular sieve bed with the recycled carbon dioxide as recited in claim 8 and (3) the temperature of the adsorption of water as recited in claim 10. 
However, Forsyth discloses water can be removed from carbon dioxide by using molecular sieve bed (0058).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Horne process by employing one or more than one molecular sieve beds to separate water from carbon dioxide to arrive at the applicants’ claimed process since molecular sieve is effective to separate water from carbon dioxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Horne process by selecting an appropriate temperature for the molecular sieve bed for the separation of water such as 120oC to arrive at the applicants’ claimed process except the criticality can be shown by applicants. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Horne process by selecting available heat source in the process such as the recycled carbon oxide stream to heat up the molecular sieve beds to arrive at the applicants’ claimed process except the criticality can be shown by applicants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772